        Case 4:19-cv-00565-RH-CAS Document 1 Filed 09/18/19 Page 1 of 15



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

EDWARD MARCINIAK,

        Plaintiff,

v.                                              Case No.:

WALMART, INC.,

      Defendant.
________________________________/

                       COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, EDWARD MARCINIAK, by and through Plaintiff’s undersigned counsel,

hereby brings this action against Defendant, WALMART, INC., and states:

                                     NATURE OF THE CLAIMS

        1.      This is an action for damages exceeding $15,000.00 for violations of the Family

and Medical Leave Act of 1993, as amended, 29 U.S.C. § 2601 et seq. (“FMLA”), the Americans

with Disabilities Act of 1990, as amended (“ADA”), 42 U.S.C. § 12101 et seq., and the Florida

Civil Rights Act of 1992, as amended (“FCRA”), Fla. Stat. § 760.01 et seq.

                                 JURISDICTION AND VENUE

        2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331.

        3.      Venue is proper in the Middle District of Florida, because Defendant operates its

facilities for business in this district.

                                            THE PARTIES

        4.      At all times material hereto, Plaintiff was a resident of the State of Florida.

        5.      At all times material hereto Defendant transacted business and performed services

in this Judicial District.

                                                   1
       Case 4:19-cv-00565-RH-CAS Document 1 Filed 09/18/19 Page 2 of 15




                                GENERAL ALLECTIONS

       6.      This is an action to recover damages suffered by Plaintiff while employed by

Defendant, when Defendant interfered with Plaintiff’s rights under the FMLA, ADA, FCRA, and

retaliated against Plaintiff for attempting to exercise these same rights.

       7.      At all times material hereto, Plaintiff was an “employee” of Defendant within the

meaning of the FMLA.

       8.      At all times material hereto, Plaintiff was an “employee” of Defendant within the

meaning of the ADA.

       9.      At all times material hereto, Defendant was an “employer” within the meaning of

the FMLA, employing fifty (50) or more employees within a seventy five (75) mile radius for

each working day during each of twenty (20) or more calendar work weeks in the current or

preceding year.

       10.     At all times material hereto, Defendant employed fifteen (15) or more employees.

Thus, Defendant is an “employer” within the meaning of the ADA.

       11.     At all times material hereto, Defendant employed fifteen (15) or more employees.

Thus, Defendant is an “employer” within the meaning of the FCRA, Fla. Stat. § 760.02(7).

       12.     Plaintiff has satisfied all conditions precedent, or they have been waived.

       13.     Plaintiff requests a jury trial for all issues so triable.

                                STATEMENT OF FACTS

       14.        Plaintiff began working for Defendant on or around November 1994 as an assistant

manager. Plaintiff continued working for Defendant in various roles for twenty-four (24) years

and was promoted and serving as district manager until his termination in October 2018.



                                                    2
        Case 4:19-cv-00565-RH-CAS Document 1 Filed 09/18/19 Page 3 of 15



        15.    While employed with Defendant, Plaintiff satisfactorily performed the job

requirements of his position.

        16.    Plaintiff was eligible for FMLA leave.

        17.    On or around October 2018, Plaintiff suffered from a medical condition that

qualified as a serious health condition within the meaning of the FMLA. Further, Plaintiff’s wife

suffered from a condition that qualified as a serious health condition within the meaning of the

FMLA.

        18.    During Plaintiff’s employment with Defendant, Plaintiff suffered from a physical

or mental condition that substantially limited his ability to perform one or more major life

activities. Plaintiff had a record of such condition, and/or was regarded by Defendant as having a

condition that substantially limited his ability to perform one or more major life activities.

        19.    During Plaintiff’s employment with Defendant, Plaintiff’s wife suffered from a

physical or mental condition that substantially limited her ability to perform one or more major

life activities. Plaintiff’s wife had a record of such condition, and/or was regarded by Defendant

as having a condition that substantially limited her ability to perform one or more major life

activities.

        20.    Specifically, Plaintiff suffered from high blood pressure and anxiety. Plaintiff’s

wife suffered from complications from gall bladder surgery.

        21.    At all times material hereto, Plaintiff could perform the essential functions of his

job with Defendant with or without accommodation.

        22.    Thus, Plaintiff was a “qualified individual with a disability” within the meaning of

the ADA.




                                                  3
        Case 4:19-cv-00565-RH-CAS Document 1 Filed 09/18/19 Page 4 of 15



        23.     Plaintiff’s disability also qualified as a handicap under the FCRA, and as such,

Plaintiff is a member of a protected class under the FCRA.

        24.     On or about October 5, 2018, Plaintiff requested FMLA leave through Sedgwick.

Plaintiff also spoke to the regional manager, Marvin Balduff on October, 5, 2018, about his

medical condition and request for leave.

        25.     Marvin Balduff refused to engage in interactive discussion regarding Plaintiff’s

request for accommodation.

        26.     Specifically, Regional Manager Marvin Balduff told Plaintiff that he “didn’t care

about his leave and that he isn’t going to approve anything.”

        27.      Plaintiff had only requested leave once before during his twenty-four (24) years of

employment with Defendant.

        28.     Plaintiff was terminated on or about October 8, 2018, as a result of his serious health

conditions, for attempting to exercise his rights under the FMLA, because of Plaintiff’s disability,

his wife’s disability, and/or in retaliation for his request for a reasonable accommodation.

                               COUNT I – FMLA INTERFERENCE

        29.     Plaintiff re-alleges and readopts the allegations of Paragraphs 1 through 28 of this

Complaint as though fully set forth herein.

        30.     Plaintiff exercised his FMLA rights and Defendant interfered with Plaintiff’s rights

under the FMLA in violation of 29 U.S.C. §§ 2614(a)(1)(A) and 2615(a)(1).

        31.     Defendant’s actions were willful and done with malice.

        32.     Plaintiff was injured due to Defendant’s violations of the FMLA, to which Plaintiff

is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:



                                                  4
       Case 4:19-cv-00565-RH-CAS Document 1 Filed 09/18/19 Page 5 of 15



               a)     A jury trial on all issues so triable;

               b)     That process issue and that this Court take jurisdiction over the case;

               c)     The Court enter a judgment that Defendant interfered with Plaintiff’s rights

                      in violation of the FMLA;

               d)     An injunction restraining continued violation of the FMLA;

               e)     Compensation for lost wages, benefits, and other remuneration;

               f)     Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                      position with back pay plus interest, pension rights and all benefits or, in

                      the alternative, enter a judgment pursuant to 29 U.S.C. Section

                      2617(a)(1)(A)(i)(II) against Defendant and in favor of Plaintiff for the

                      monetary losses Plaintiff suffered as a direct result of Defendant’s violation

                      of the FMLA;

               g)     Front pay;

               h)     Liquidated Damages;

               i)     Prejudgment interest on all monetary recovery obtained;

               j)     All costs and attorney’s fees incurred in prosecuting these claims; and

               k)     For such further relief as the Court deems just and equitable.

                             COUNT II – FMLA RETALIATION

       33.     Plaintiff re-alleges and readopts the allegations of Paragraphs 1 through 28 of this

Complaint as though fully set forth herein.

       34.     At all times relevant to the facts alleged in this Complaint, Plaintiff and Plaintiff’s

wife suffered from one or more serious health conditions pursuant to the FMLA.

       35.     Plaintiff exercised his rights under the FMLA.



                                                  5
        Case 4:19-cv-00565-RH-CAS Document 1 Filed 09/18/19 Page 6 of 15



        36.     Defendant retaliated against Plaintiff for attempting to exercise his FMLA rights,

including but not limited to Plaintiff’s termination.

        37.     Defendant’s actions were willful and done with malice.

        38.     Plaintiff was injured due to Defendant’s violations of the FMLA, to which Plaintiff

is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      The Court enter a judgment that Defendant interfered with Plaintiff’s rights

                        in violation of the FMLA;

                d)      An injunction restraining continued violation of the FMLA;

                e)      Compensation for lost wages, benefits, and other remuneration;

                f)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                        position with back pay plus interest, pension rights and all benefits or, in

                        the alternative, enter a judgment pursuant to 29 U.S.C. Section

                        2617(a)(1)(A)(i)(II) against Defendant and in favor of Plaintiff for the

                        monetary losses Plaintiff suffered as a direct result of Defendant’s violation

                        of the FMLA;

                g)      Front pay;

                h)      Liquidated Damages;

                i)      Prejudgment interest on all monetary recovery obtained;

                j)      All costs and attorney’s fees incurred in prosecuting these claims; and

                k)      For such further relief as the Court deems just and equitable.



                                                    6
        Case 4:19-cv-00565-RH-CAS Document 1 Filed 09/18/19 Page 7 of 15



                                 COUNT III –ADA VIOLATION
                                (DISABILITY DISCRIMINATION)

        39.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 28 of this

Complaint, as though fully set forth herein.

        40.     Plaintiff is a member of a protected class under the ADA.

        41.     Plaintiff was subjected to disparate treatment by Defendant on the basis of his

disability, and/or perceived disability.

        42.     Specifically, Defendant failed or refused to engage in an interactive discussion

about accommodations, and subsequently denied Plaintiff a reasonable accommodation.

        43.     Defendant’s actions were willful and done with malice.

        44.     Plaintiff was injured due to Defendant’s violations of the ADA, for which

Plaintiff is entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      That this Court enter an injunction restraining continued violation of the

                        ADA;

                d)      Compensation for lost wages, including back pay with interest, benefits, and

                        other remuneration for violation of the Plaintiff’s civil rights;

                e)      Reinstatement of Plaintiff to a position comparable to her prior position, or

                        in the alternative, front pay;

                f)      Reinstatement of Plaintiff’s full fringe benefits and seniority rights;

                g)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                                                        7
        Case 4:19-cv-00565-RH-CAS Document 1 Filed 09/18/19 Page 8 of 15



                h)      Punitive damages;

                i)      Prejudgment interest on all monetary recovery obtained.

                j)      All costs and attorney’s fees incurred in prosecuting these claims; and

                k)      For such further relief as this Court deems just and equitable.

                             COUNT IV—ADA VIOLATION
                     (DENIAL OF REASONABLE ACCOMMODATION)

        45.     Plaintiff realleges and readopts the allegations of Paragraphs 1 through 28 of this

Complaint, as though fully set forth herein.

        46.     Plaintiff is disabled, or was perceived by Defendant as being disabled.

        47.     Defendant failed to provide Plaintiff with a reasonable accommodation for his

disability, and shortly thereafter terminated his employment.

        48.     Defendant’s actions were willful and done with malice.

        49.     Plaintiff was injured due to Defendant’s violations of the ADA, for which Plaintiff

is entitled to legal and injunctive relief.

        WHEREFORE Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issues and that this Court take jurisdiction over the case;

                c)      An injunction restraining continued violation of law enumerated herein;

                d)      Compensation for lost wages, benefits, and other remuneration;

                e)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                        position, or in the alternative, front pay;

                f)      Compensatory damages, including emotional distress, allowable at law;

                g)      Punitive damages;

                h)      Prejudgment interest on all monetary recovery obtained;

                                                    8
        Case 4:19-cv-00565-RH-CAS Document 1 Filed 09/18/19 Page 9 of 15



                i)      All costs and attorney’s fees incurred in prosecuting these claims; and

                j)      For such further relief as this Court deems just and equitable.

                                COUNT V – ADA RETALIATION

        50.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 28 of this

Complaint, as though fully set forth herein.

        51.     As a qualified individual with a disability whom Defendant knew or perceived to

be disabled, Plaintiff is a member of a protected class under the ADA.

        52.     Plaintiff engaged in protected activity under the ADA by requesting an

accommodation.

        53.     Defendant retaliated against Plaintiff for engaging in protected activity under the

ADA by terminating Plaintiff’s employment.

        54.     Defendant’s actions were willful and done with malice.

        55.     The adverse employment action that Defendant took against Plaintiff was

material.

        56.     Plaintiff was injured due to Defendant’s violations of the ADA, for which he is

entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                a)      A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      That this Court enter a declaratory judgment against Defendant, stating that

                        Defendant interfered with Plaintiff’s rights under the ADA;

                d)      That this Court enter an injunction restraining continued violation of the

                        ADA;



                                                    9
       Case 4:19-cv-00565-RH-CAS Document 1 Filed 09/18/19 Page 10 of 15



               e)      Compensation for lost wages, including back pay with interest, benefits, and

                       other remuneration for violation of the Plaintiff’s civil rights;

               f)      Reinstatement of Plaintiff to a position comparable to her prior position, or

                       in the alternative, front pay;

               g)      Reinstatement of Plaintiff’s full fringe benefits and seniority rights;

               h)      Any other compensatory damages, including emotional distress, allowable

                       at law;

               i)      Punitive damages;

               j)      Prejudgment interest on all monetary recovery obtained.

               k)      All costs and attorney’s fees incurred in prosecuting these claims; and

               l)      For such further relief as this Court deems just and equitable.

                            COUNT VI – ADA VIOLATION
                    (ASSOCIATIONAL DISABILITY DISCRIMINATION)

       57.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 28 of this

Complaint, as though fully set forth herein.

       58.     Plaintiff’s wife is a member of a protected class under the ADA.

       59.     Plaintiff was subjected to disparate treatment by Defendant on the basis of his

wife’s disability, and/or perceived disability.

       60.     Specifically, Defendant terminated Plaintiff on the basis of his relationship with his

wife, an individual with a disability.

       61.     Defendant’s actions were willful and done with malice. Plaintiff was injured due to

Defendant’s violations of the ADA, for which Plaintiff is entitled to legal and injunctive relief.

       WHEREFORE, Plaintiff demands:

               a) A jury trial on all issues so triable;

                                                  10
       Case 4:19-cv-00565-RH-CAS Document 1 Filed 09/18/19 Page 11 of 15



                b) That process issue and that this Court take jurisdiction over the case;

                c)      That this Court enter an injunction restraining continued violation of the

                        ADA;

                d)      Compensation for lost wages, including back pay with interest, benefits, and

                        other remuneration for violation of the Plaintiff’s civil rights;

                e)      Reinstatement of Plaintiff to a position comparable to her prior position, or

                        in the alternative, front pay;

                f)      Reinstatement of Plaintiff’s full fringe benefits and seniority rights;

                g)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                h)      Punitive damages;

                i)      Prejudgment interest on all monetary recovery obtained;

                j)      All costs and attorney’s fees incurred in prosecuting these claims; and

                k)      For such further relief as this Court deems just and equitable.

                                  COUNT VII – FCRA VIOLATION
                                  (HANDICAP DISCRIMINATION)

        62.     Plaintiff realleges and readopts the allegations of paragraphs 1 through 28 of this

Complaint, as though fully set forth herein.

        63.     Plaintiff is a member of a protected class under the FCRA.

        64.     Plaintiff was subjected to disparate treatment on the basis of handicap, disability,

and/or perceived handicap/disability.

        65.     Defendant’s actions were willful and done with malice.

        66.     Plaintiff was injured due to Defendant’s violations of the FCRA, for which

Plaintiff is entitled to legal and injunctive relief.

                                                    11
       Case 4:19-cv-00565-RH-CAS Document 1 Filed 09/18/19 Page 12 of 15



        WHEREFORE, Plaintiff demands:

                a) A jury trial on all issues so triable;

                b)      That process issue and that this Court take jurisdiction over the case;

                c)      Compensation for lost wages, benefits, and other remuneration;

                d)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                        position, or in the alternative, front pay;

                e)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                f)      Punitive damages;

                g)      Prejudgment interest on all monetary recovery obtained.

                h)      All costs and attorney’s fees incurred in prosecuting these claims; and

                i)      For such further relief as this Court deems just and equitable.

                           COUNT VIII—FCRA VIOLATION
                     (DENIAL OF REASONABLE ACCOMMODATION)

        67.     Plaintiff realleges and readopts the allegations of Paragraphs 1 through 28 of this

Complaint, as though fully set forth herein.

        68.     Plaintiff has a handicap, or was perceived by Defendant as having a handicap.

        69.     Defendant failed to provide Plaintiff with a reasonable accommodation for

handicap, and shortly thereafter, terminated Plaintiff’s employment.

        70.     Defendant’s actions were willful and done with malice.

        71.     Plaintiff was injured due to Defendant’s violations of the FCRA, for which Plaintiff

is entitled to legal and injunctive relief.

        WHEREFORE Plaintiff demands:

                a)      A jury trial on all issues so triable;

                                                   12
      Case 4:19-cv-00565-RH-CAS Document 1 Filed 09/18/19 Page 13 of 15



               b)      That process issues and that this Court take jurisdiction over the case;

               c)      An injunction restraining continued violation of the law enumerated herein;

               d)      Compensation for lost wages, benefits, and other remuneration;

               e)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                       position, or in the alternative, front pay;

               f)      Compensatory damages, including emotional distress, allowable at law;

               g)      Punitive damages;

               h)      Prejudgment interest on all monetary recovery obtained;

               i)      All costs and attorney’s fees incurred in prosecuting these claims; and

               j)      For such further relief as this Court deems just and equitable.

                             COUNT IX – FCRA RETALIATION

        72.    Plaintiff realleges and readopts the allegations of paragraphs 1 through 28 of this

Complaint, as though fully set forth herein.

        73.    Plaintiff is a member of a protected class under the FCRA.

        74.    Plaintiff engaged in protected activity under the FCRA by requesting an

accommodation.

        75.    Defendant retaliated against Plaintiff for engaging in protected activity under the

FCRA.

        76.    Specifically, Defendant failed or refused to engage in an interactive discussion

about accommodations, and subsequently denied Plaintiff a reasonable accommodation that

would have permitted Plaintiff to perform all of the essential functions of Plaintiff’s job with

Defendant.

        77.    Defendant’s actions were willful and done with malice.



                                                 13
       Case 4:19-cv-00565-RH-CAS Document 1 Filed 09/18/19 Page 14 of 15



        78.     Defendant took material adverse action against Plaintiff.

        79.     Plaintiff was injured by Defendant’s violations of the FCRA, for which Plaintiff is

entitled to legal and injunctive relief.

        WHEREFORE, Plaintiff demands:

                a) A jury trial on all issues so triable;

                b) That process issue and that this Court take jurisdiction over the case;

                c)      That this Court enter a declaratory judgment against Defendant, stating that

                        Defendant retaliated against Plaintiff for exercising rights under the FCRA;

                d)      Compensation for lost wages, benefits, and other remuneration;

                e)      Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior

                        position, with back pay plus interest, pension rights, and all benefits;

                f)      Front pay;

                g)      Any other compensatory damages, including emotional distress, allowable

                        at law;

                h)      Punitive damages;

                i)      Prejudgment interest on all monetary recovery obtained.

                j)      All costs and attorney’s fees incurred in prosecuting these claims; and

                k)      For such further relief as this Court deems just and equitable.




                                                  14
      Case 4:19-cv-00565-RH-CAS Document 1 Filed 09/18/19 Page 15 of 15



                                   JURY TRIAL DEMAND

      Plaintiff demands trial by jury as to all issues so triable.

DATED this 18th day of September, 2019.


                                              Respectfully submitted,

                                              /s/Brandon J. Hill ____________
                                              BRANDON J. HILL
                                              Florida Bar Number: 0037061
                                              WENZEL FENTON CABASSA, P.A.
                                              1110 North Florida Ave., Suite 300
                                              Tampa, Florida 33602
                                              Direct: 813-337-7992
                                              Main: 813-224-0431
                                              Facsimile: 813-229-8712
                                              Email: bhill@wfclaw.com
                                              Email: jcornell@wfclaw.com
                                              Email: rcooke@wfclaw.com
                                              Attorney for Plaintiffs




                                                 15
